Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Fig. 1:  FIG. 1 depicts a first embodiment of a microelectronic package with a bleed-out restricting feature. Generally, the package 100 may include a die 105 coupled with a package substrate 110. The package substrate 110 may be, for example, considered to be a cored or coreless substrate. The package substrate 110 may include one or more layers of a dielectric material which may be organic or inorganic. The package substrate 110 may further include one or more conductive elements such as vias, pads, traces, microstrips, striplines, etc. Generally, the die 105 may be coupled with the package substrate 110 by one or more interconnects 115. The interconnects 115 may be, for example, solder bumps that are formed of a material such as tin, silver, copper, etc. If solder bumps are used for the interconnects 115, then the solder bumps may be elements of a ball grid array (BGA) as shown in FIG. 1. In other embodiments, the interconnects 115 may be pins of a pin grid array (PGA), elements of a land grid array (LGA), or some other type of interconnect. Generally, the interconnects 115 may physically or communicatively couple the die 105 with the package substrate 110. For example, one or more of the interconnects 115 may physically couple with, and allow electrical signals to pass between, pads of the die 105 and pads of the package substrate 110 (not shown for the sake of elimination of clutter of FIG. 1). In other embodiments, the interconnects 115 may physically couple the die 105 and the package substrate 110, but the interconnects 115 may not communicatively couple the die 105 and the package substrate 110. The microelectronic package may further include an underfill material 120. The underfill material 120 may at least partially surround the interconnects 115, and may at least partially fill the space between the die 105 and the package substrate 110. Generally, the underfill material 120 may lend further structural stability to the microelectronic package 100 and strengthen the connection between the die 105 and the package substrate 110. The underfill material 120 may be formed of a polymer material such as epoxy or some other material. The microelectronic package 100 may further include a STIM layer 150. The STIM layer 150 may be formed of a solder material such as indium or some other material. Generally, the STIM layer 150 may be considered to be a thermally conductive material. In embodiments, the STIM 150 may be placed on the package, prior to STIM reflow, as a preformed element that is placed on the die 105. As can be seen in FIG. 1, in some embodiments the IHS 125 may include a bleed-out restricting feature 135 as described above. As depicted in FIG. 1, the feature 135 may be referred to as a “pedestal.” Specifically, the feature 135 may extend away from the face of the IHS 125 by a distance D2. In embodiments, the distance D2 may be between approximately 0.1 millimeters (mm) and approximately 0.6 mm. Generally, it will be understood that in other embodiments D2 may be greater or smaller based on one or more factors such as the material of the IHS, the material of the STIM, the use case to which the microelectronic package 100 will be put, design considerations of the microelectronic package 100, the type of die 105, etc.
Species II, Fig. 2:  FIG. 2 depicts a second embodiment of a microelectronic package with a bleed-out restricting feature. The microelectronic package 200 may include a die 205, a STIM 250, and an IHS 225, which may be respectively similar to, and share one or more characteristics with, die 105, STIM 150, and IHS 125. Further, as can be seen in FIG. 2, the IHS 225 may include a feature 235 with a well-defined edge 255. In contrast to feature 135 which generally extended from the face of the IHS 125, the feature 235 may be a cavity that is generally recessed into the IHS 225. In embodiments, the feature 235 may be recessed by a distance D3 which may be between approximately 0.05 mm and approximately 0.6 mm. However, similarly to distances D1 or D2, D3 may be dependent on a variety of factors such as those described above with respect to distance D2. As can be seen, edge 255 may, similarly to edge 155, be a “sharp” or well-defined edge. The STIM 250 may generally fill the cavity of the feature 235, and the edge 255 may prevent the STIM 250 from extending beyond a pre-defined distance due to surface tension of the STIM 250 during reflow as discussed above.
Species III, Fig. 3:  FIG. 3 depicts a third embodiment of a microelectronic package with a bleed-out restricting feature. The microelectronic package 300 may include a die 305, a STIM 350, and an IHS 325, which may be respectively similar to, and share one or more characteristics with, die 105, STIM 150, and IHS 125. Further, as can be seen in FIG. 3, the IHS 325 may include a feature 335 with a well-defined edge 355. Generally, the feature 335 may be viewed as a combination of the pedestal of FIG. 1 and the cavity of FIG. 2. Such a feature 335 may be referred to as a “trench” wherein the feature 335 protrudes from the face of the IHS 325 in a pedestal-like configuration, but includes a cavity 337 that is recessed into the pedestal. The distance to which the pedestal portion of the feature protrudes 335 may be similar to distance D2 discussed above. The extent to which the cavity 337 is recessed into the feature 335 may be similar to distance D3 discussed above. However, as noted above, the distances of protrusion or recess may be different in different embodiments based on one or more of the factors described above with respect to distance D2. As can be seen, edge 355 may, similarly to edge 155, be a “sharp” or well-defined edge. The STIM 350 may generally fill the cavity 337 of the feature 335, and the edge 355 may prevent the STIM 350 from extending beyond a pre-defined distance due to surface tension of the STIM 350 during reflow as discussed above.
Species IV, Fig. 4:  FIG. 4 depicts a fourth embodiment of a microelectronic package with a bleed-out restricting feature. The microelectronic package 400 may include a die 405, a STIM 450, and an IHS 425, which may be respectively similar to, and share one or more characteristics with, die 105, STIM 150, and IHS 125. Further, as can be seen in FIG. 4, the IHS 425 may include a feature 435 with a well-defined edge 455. As can be seen, edge 455 may, similarly to edge 155, be a “sharp” or well-defined edge. The STIM 450 may generally be coupled with the feature 435, and the edge 455 may prevent the STIM 450 from extending beyond a pre-defined distance due to surface tension of the STIM 450 during reflow as discussed above. Generally, the feature 435 may be considered to be a pedestal similar to the feature 135 of FIG. 1. However, as can be seen in FIG. 4, the pedestal may have a non-linear profile. Specifically, the feature 435 may be generally concave such that a central portion of the feature 435 is further from the die 405 than an outer portion of the feature 435. Such a design may be desirable when, for example, it is known that a certain portion of the die 405 may generate more heat than another portion of the die 405, and so it may be desirable to have a thicker layer of STIM 450 in that area. Additionally or alternatively, the non-uniform profile may be desirable to compensate for or otherwise affect physical stress of the microelectronic package 400.
Species V, Fig. 5:  FIG. 5 depicts a fifth embodiment of a microelectronic package with a bleed-out restricting feature. The microelectronic package 500 may include a die 505, a STIM 550, and an IHS 525, which may be respectively similar to, and share one or more characteristics with, die 105, STIM 150, and IHS 125. Further, as can be seen in FIG. 5, the IHS 525 may include a feature 535 with a well-defined edge 555. The edge 555 may, similarly to edge 155, be a “sharp” or well-defined edge. The STIM 550 may generally be coupled with the feature 535, and the edge 555 may prevent the STIM 550 from extending beyond a pre-defined distance due to surface tension of the STIM 550 during reflow as discussed above. As can be seen in FIG. 5, the feature 535 may be generally similar to the cavity-type feature 235 of FIG. 2. However, the feature 535 may include a protrusion 537 that at least partially extends from the IHS 525 into the cavity, making the STIM 550 thinner at a central portion of the STIM 550, and thicker at a portion around the periphery of the STIM 550. Similarly to feature 435, this type of non-linear or non-uniform profile may be desirable if there are certain thermal “hot spots,” stresses of the microelectronic package 500, etc. that may be affected by altering the thickness of the IHS 525 or the STIM 550.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813